691 N.W.2d 457 (2005)
HUBBARD
v.
NATIONAL R.R. PASSENGER CORP.
No. 127240.
Supreme Court of Michigan.
January 28, 2005.
SC: 127240, COA: 246165.
On order of the Court, the application for leave to appeal the September 7, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed whether the Wayne Circuit Court properly dismissed plaintiff's claim under the Federal Employers' Liability Act, 45 USC 51 et seq., because plaintiff failed to present the opinion of an expert that the locomotive cab seat was dangerous or defective. They may file supplemental briefs within 28 days of the date of this order. The motion for stay is DENIED as unnecessary. MCR 7.302(C)(5)(a).